DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment to the specification in view of the Remarks filed 4/20/2022, the objection to the specification has been withdrawn.
In response to the amendment to the claim in view of the Remarks, the objection to the claim has been withdrawn.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 17 and 20 of U.S. Patent No. 10,855,755 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below;
Instant Application No. 17/099,924
US Patent 10,855,755 B2
1. A virtual desktop server comprising: an application framework comprising a real-time media application to provide real-time communications (RTC); a native RTC engine to execute a portion of the real- time media application when received; and a processor coupled to the application framework and to the native RTC engine and configured to perform the following: redirect original application program interfaces (APIs) of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is to be redirected, receive from a client computing device capabilities of the client computing device to execute the redirected portion of the real-time media application, and switch to a fallback mode if the client computing device has limited capabilities.
1. A computing system comprising: a virtual desktop server comprising: an application framework comprising a real-time media application to provide real-time communications (RTC), and a native RTC engine to execute a portion of the real-time media application when received by the native RTC engine, and an 
application programming interface (API) code redirection module to redirect original APIs of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is to be redirected; and a client computing device comprising a client RTC API engine reporting to 
the API code redirection module through a virtual channel on capabilities of said client computing device to execute the redirected portion of the real-time media application; the API code redirection module switches to a fallback mode 
if said client computing device has limited capabilities, where in the fallback mode at least part of the original APIs are used so that the native RTC engine executes at least part of the portion of the real-time media application.
2. The virtual desktop server according to Claim 1 wherein in the fallback mode, at least part of the original APIs are used so that the native RTC engine executes at least part of the portion of the real-time media application.
1. A computing system comprising: a virtual desktop server comprising: an application framework comprising a real-time media application to provide real-time communications (RTC), and a native RTC engine to execute a portion of the real-time media application when received by the native RTC engine, and an 
application programming interface (API) code redirection module to redirect original APIs of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is to be redirected; and a client computing device comprising a client RTC API engine reporting to 
the API code redirection module through a virtual channel on capabilities of said client computing device to execute the redirected portion of the real-time media application; the API code redirection module switches to a fallback mode if said client computing device has limited capabilities, where in the fallback mode at least part of the original APIs are used so that the native RTC engine executes at least part of the portion of the real-time media application.
3. The virtual desktop server according to Claim 1 wherein if the client computing device has full capabilities, then said processor does not switch to the fallback mode so that 69ID1734-US-2-CON (96103-CON1) the client computing device executes all of the redirected portion of the real-time media application.
2. The computing system according to claim 1 wherein if said client computing device has full capabilities, then the API code redirection module does not switch to the fallback mode so that said client RTC API engine executes all of the redirected portion of the real-time media application.
4. The virtual desktop server according to Claim 1 wherein a remaining part of the portion of the real-time media application that is not executed by the native RTC engine is redirected to the client computing device for execution.
3. The computing system according to claim 1 wherein a remaining part of the portion of the real-time media application that is not executed by the native RTC engine is redirected to said client RTC API engine for execution.
5. The virtual desktop server according to Claim 4 wherein the at least part of the portion of the real-time media application executed by the native RTC engine corresponds to video, and wherein the remaining part of the portion of the real-time media application executed by the client computing device corresponds to audio.
4. The computing system according to claim 3 wherein the at least part of the portion of the real-time media application executed by the native RTC engine corresponds to video, and wherein the remaining part of the portion of the real-time media application executed by said client RTC API engine corresponds to audio.
6. The virtual desktop server according to Claim 4 wherein the at least part of the portion of the real-time media application executed by the native RTC engine corresponds to audio, and wherein the remaining part of the portion of the real-time media application executed by the client computing device corresponds to video.
5. The computing system according to claim 3 wherein the at least part of the portion of the real-time media application executed by the native RTC engine corresponds to audio, and wherein the remaining part of the portion of the real-time media application executed by said client RTC API engine corresponds to video.
7. The virtual desktop server according to Claim 1 wherein if the client computing device has no capabilities to execute the redirected portion of the real-time media application, then in the fallback mode all of the original APIs are used so that the native RTC engine executes all of the portion of the real-time media application instead of the client computing device.
6. The computing system according to claim 1 wherein if said client computing device has no capabilities to execute the redirected portion of the real-time media application, then in the fallback mode all of the original APIs are used so that the native RTC engine executes all of the portion of the real-time media application instead of said client RTC API engine.
8. The virtual desktop server according to Claim 1 wherein if the client computing device has limited capabilities and said processor determines that the virtual desktop sever 70ID1734-US-2-CON (96103-CON1) also has limited capabilities, then said processor does not switch to the fallback mode for at least a part of the portion of the real-time media application, and the at least part of the portion of the real-time media application is not executed by neither the client computing device nor the native RTC engine.
7. The computing system according to claim 1 wherein if said client computing device has limited capabilities and the API code redirection module 
determines that said virtual desktop sever also has limited capabilities, then the API code redirection module does not switch to the fallback mode for at least a part of the portion of the real-time media application, and the at least part of the portion of the real-time media application is not executed by neither said client RTC API engine nor said native RTC engine.
9. The virtual desktop server according to Claim 8 wherein the at least part of the portion of the real-time media application that is not executed by neither the client computing device nor the native RTC engine corresponds to video, and wherein the remaining part of the portion of the real-time media application is executed by either the client computing device or the native RTC engine in the fallback mode and corresponds to at least one of audio and data communications.
8. The computing system according to claim 7 wherein the at least part of the portion of the real-time media application that is not executed by neither said client RTC API engine nor said native RTC engine corresponds to video, and wherein the remaining part of the portion of the real-time media application is executed by either said client RTC API engine or said native RTC engine in fallback mode and corresponds to at least one of audio and data communications.
10. The virtual desktop server according to Claim 8 wherein said processor determines that the virtual desktop sever also has limited capabilities based on at least one of client computing device policies, virtual desktop sever policies, virtual desktop sever CPU (central processing unit) load, and media quality.
9. The computing system according to claim 7 wherein the API code redirection module determines that said virtual desktop sever also has limited capabilities based on at least one of client computing device policies, virtual desktop sever policies, virtual desktop sever CPU load, and media quality.
11. The virtual desktop server according to Claim 1 wherein said processor enumerates devices physically connected to the client computing device when the client computing device is connected to the virtual desktop server, and when the client computing device is disconnected from the virtual desktop server, then the injected code generates events indicating to the real-time media application that all devices have been physically disconnected.
10. The computing system according to claim 1 wherein said virtual desktop server enumerates devices physically connected to said client computing device when said client computing device is connected to said virtual desktop server, and when said client computing device is disconnected from said virtual desktop server, then the injected code generates events indicating to the real-time media application that all devices have been physically disconnected.
12. The virtual desktop server according to Claim 11 wherein upon reconnection of the client computing device to the virtual desktop server, the injected code indicates to the real- 71ID1734-US-2-CON (96103-CON1) time media application that new devices are now available, and upon fallback, the injected code defers to the native RTC engine to enumerate the devices physically connected to the client computing device.
11. The computing system according to claim 10 wherein upon reconnection of said client computing device to said virtual desktop server, the injected code indicates to the real-time media application that new devices are now available, and upon fallback, the injected code defers to the native RTC engine to enumerate the devices physically connected to said client computing device.
13. A method for operating a virtual desktop server comprising an application framework comprising a real-time media application to provide real-time communications (RTC), a native RTC engine to execute a portion of the real-time media application when received, and a processor coupled to the application framework and to the native RTC engine, the method comprising: operating the processor to perform the following: redirect original application program interfaces (APIs) of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is to be redirected, receive from a client computing device capabilities of the client computing device to execute the redirected portion of the real-time media application, and switch to a fallback mode if the client computing device has limited capabilities.
12. A method for operating a computing system comprising a virtual desktop server and a client computing device comprising a client real-time 
communications (RTC) application programming interface (API) API engine, with the virtual desktop server comprising an application framework and an API code redirection module, and with the application framework comprising a real-time 
media application and a native RTC engine, the method comprising: providing real-time communications (RTC) based on operation of the real-time media application, with a portion of the real-time media application to be executed 
by the native RTC engine when received by the native RTC engine; redirecting by the API code redirection module original APIs of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is to be redirected;  reporting by the client RTC API engine to the API code redirection module through a virtual channel on capabilities of the client computing device to execute the redirected portion of the real-time media application; and operating the API code redirection module to switch to a fallback mode if the client computing device has limited capabilities, where in the fallback mode at least part of the original APIs are used so that the native RTC engine executes at least part of the portion of the real-time media application.
14. The method according to Claim 13 wherein in the fallback mode, at least part of the original APIs are used so that the native RTC engine executes at least part of the portion of the real-time media application.
12. A method for operating a computing system comprising a virtual desktop server and a client computing device comprising a client real-time 
communications (RTC) application programming interface (API) API engine, with the virtual desktop server comprising an application framework and an API code redirection module, and with the application framework comprising a real-time 
media application and a native RTC engine, the method comprising: providing real-time communications (RTC) based on operation of the real-time media application, with a portion of the real-time media application to be executed by the native RTC engine when received by the native RTC engine; redirecting by the API code redirection module original APIs of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is to be redirected;  reporting by the client RTC API engine to the API code redirection module through a virtual channel on capabilities of the client computing device to execute the redirected portion of the real-time media application; and operating the API code redirection module to switch to a fallback mode if the client computing device has limited capabilities, where in the fallback mode at least part of the original APIs are used so that the native RTC engine executes at least part of the portion of the real-time media application.
15. The method according to Claim 13 wherein if the client computing device has full capabilities, then the processor does not switch to the fallback mode so that the client computing device executes all of the redirected portion of the real-time media application.
13. The method according to claim 12 wherein if the client computing device has full capabilities, then the API code redirection module does not switch to the fallback mode so that the client RTC API engine executes all of the redirected portion of the real-time media application.
16. The method according to Claim 13 wherein a remaining part of the portion of the real-time media application that is not executed by the native RTC engine is redirected to the client computing device for execution.
14. The method according to claim 12 wherein a remaining part of the portion of the real-time media application that is not executed by the native RTC engine is redirected to said client RTC API engine for execution.
17. The method according to Claim 16 wherein the at least part of the portion of the real-time media application executed by the native RTC engine corresponds to video, and wherein the remaining part of the portion of the real-time media application executed by the client computing device corresponds to audio.
15. The method according to claim 14 wherein the at least part of the portion of the real-time media application executed by the native RTC engine corresponds to video, and wherein the remaining part of the portion of the real-time media application executed by the client RTC API engine corresponds to audio.
18. The method according to Claim 16 wherein the at least part of the portion of the real-time media application executed by the native RTC engine corresponds to audio, and wherein the remaining part of the portion of the real-time media application executed by the client RTC API engine corresponds to video.
16. The method according to claim 14 wherein the at least part of the portion of the real-time media application executed by the native RTC engine  corresponds to audio, and wherein the remaining part of the portion of the real-time media application executed by the client RTC API engine corresponds to video.
19. The method according to Claim 13 wherein if the client computing device has no capabilities to execute the redirected portion of the real-time media application, then in the fallback mode all of the original APIs are used so that the native RTC engine executes all of the portion of the real-time media application instead of the client computing device.
17. The method according to claim 12 wherein if the client computing device has no capabilities to execute the redirected portion of the real-time media application, then in the fallback mode all of the original APIs are used so that the native RTC engine executes all of the portion of the real-time media application instead of the client RTC API engine.
20. A non-transitory computer readable medium for operating a virtual desktop server comprising an application framework comprising a real-time media application to provide real-time communications (RTC), a native RTC engine to execute a portion of the real-time media application when received, and a processor coupled to the application framework and to the native RTC engine, and with the non-transitory computer readable medium having a plurality of computer executable instructions for causing the virtual desktop server to perform steps comprising: operating the processor to perform the following: redirect original application program interfaces (APIs) of the real-time media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is to be redirected, receive from a client computing device capabilities of the client computing device to execute the redirected portion of the real-time media application, and switch to a fallback mode if the client computing device has limited capabilities.
20. A non-transitory computer readable medium for operating a virtual desktop server within a computing system comprising a client computing device comprising a client real-time communications (RTC) application programming 
interface (API) engine, with the virtual desktop server comprising an application framework and an API code redirection module, with the application framework comprising a real-time media application and a native RTC engine, and 
with the non-transitory computer readable medium having a plurality of computer executable instructions for causing the virtual desktop server to perform steps comprising: providing real-time communications (RTC) based on operation of the 
real-time media application, with a portion of the real-time media application to be executed by the native RTC engine when received by the native RTC engine; redirecting by the API code redirection module original APIs of the real-time 
media application intended for the native RTC engine based on redirection code injected into the real-time media application so that the portion of the real-time media application is to be redirected;  receiving, by the API code redirection module from the client RTC API engine through a virtual channel, capabilities of the client computing device to execute the redirected portion 
of the real-time media application;  and operating the API code redirection module to switch to a fallback mode if the client computing device has limited capabilities, where in the fallback mode at least part of the original APIs are used so that the native RTC engine executes at least part of the portion of the real-time media application.


Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/2022, with respect to the art rejection have been fully considered and are persuasive.  The art rejection of the pending claims has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194